
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.21


FOURTH AMENDMENT
TO THE
1993 LONG-TERM INCENTIVE PLAN
of
FOSSIL, INC.


        This Fourth Amendment to the 1993 Long-Term Incentive Plan of
Fossil, Inc. ("Plan") is hereby adopted by Fossil, Inc. ("Corporation") on the
22 day of April, 2004.


W I T N E S S E T H:


        WHEREAS, the Corporation established the Plan as approved and ratified
by stockholders effective in 1993;

        WHEREAS, pursuant to Section 11 of the Plan, the Board of Directors has
the right to alter, amend, or suspend certain provisions of the Plan, except
that where shareholder approval is required by applicable legal requirements,
such amendment may not be effective prior approval by the Corporation's
stockholders;

        WHEREAS, the Board has adopted certain resolutions approving the
updating of the name of the Plan, and the expansion of the class of persons
entitled to receive awards under the Plan, the latter change requiring
shareholder approval in order to continue to grant incentive stock options under
the Plan; and

        WHEREAS, the Board of Directors has authorized a proper officer of the
Corporation to execute this Fourth Amendment.

        NOW THEREFORE, pursuant to its authority under Section 11 of the Plan,
the Corporation hereby amends the Plan as follows:

        1.     The name of the Plan shall be changed, effective on the date of
execution of this Fourth Amendment, to read as follows:

"2004 Long-Term Incentive Plan of Fossil, Inc."

        2.     Section 2 of the Plan is amended, effective on the date it is
approved by the holders of a majority of shares of Common Stock present, or
represented, and entitled to vote at a meeting of the Company's stockholders
held on or before the first anniversary of the date of this Fourth Amendment
("Shareholder Approval Date"), by deleting the existing definition of
"Participant" and replacing it with the following:

"Participant" means an eligible employees of, or consultants providing services
to, the Company or any of its Subsidiaries to whom an Award has been made under
the Plan."

        3.     Section 2 of the Plan, is amended, effective on the Shareholder
Approval Date, by deleting the existing definition of "Subsidiary," and
replacing it with the following:

"Subsidiary" means any corporation of which the Company directly or indirectly
owns shares representing 25% or more of the voting power of all classes or
series of capital stock of such corporation which have the right to vote
generally on matters submitted to a vote of the stockholders of such
corporation."

1

--------------------------------------------------------------------------------



        4.     Section 3 of the Plan is amended, effective on the Shareholder
Approval Date, by deleting Section 3 in its entirety and replacing it with the
following:

"Eligibility.    Employees of, and consultants providing services to, the
Company and its Subsidiaries eligible for an Award under this Plan are those who
hold positions of responsibility and whose performance, in the judgment of the
Committee, can have a significant effect on the success of the Company and its
Subsidiaries."

        5.     Section 7(a) of the Plan is amended, effective on the Shareholder
Approval Date, by deleting the second sentence thereof in its entirety, and
replacing it with the following:

"A stock option granted to a Participant who is an employee of the Company on
the date of grant may be in the form of an incentive stock option ("ISO") which,
in addition to being subject to the applicable terms, conditions and limitations
established by the Committee, complies with Section 422 of the Code."

        6.     Section 12 of the Plan is amended, effective on the Shareholder
Approval Date, by deleting the first sentence thereof and replacing it with the
following:

"Upon termination of employment, or cessation of services, by a Participant, any
unexercised, deferred or unpaid Awards shall be treated as provided in the
specific Award Agreement evidencing the Award."

        IN WITNESS WHEREOF, the Corporation has caused this instrument to be
executed by a duly authorized officer on the date first written above.

    FOSSIL, INC.
 
 
By:
 
/s/ Kosta N. Kartsotis

--------------------------------------------------------------------------------

    Name:   Kosta N. Kartsotis     Title:   President and Chief Executive
Officer

2

--------------------------------------------------------------------------------





QuickLinks


FOURTH AMENDMENT TO THE 1993 LONG-TERM INCENTIVE PLAN of FOSSIL, INC.
W I T N E S S E T H
